   8:20-cv-00201-BCB-CRZ Doc # 34 Filed: 08/06/20 Page 1 of 1 - Page ID # 106

                                                                    FILED
                                                            U.S. DISTRICT COURT
                                                                 ICT OF NEBRASKA
                       IN THE UNITED STATES DISTRICT GOURflsTR        . - .
                           FOR THE DISTRICT OF NEBRASKA    2020 AUG -6 PM 12: ·38
                                                                     OFFICE OF THE CLERt<
  KAREN F. HAYES, Personal
  Representative of the Estate of Thomas J .                     8:20CV201
. Hayes, Deceased,

                      Plaintiff,                                   ORDER

        vs.

 NEBRASKA, KANSAS & COLORADO
 RAILWAY, LLC, a Delaware Limited
 Liability Company, et al

                      Defendants.


        This matter is before the court on the court's own motion pursuant to 28 U.S.C.

 § 455(a), which states: "Any ... judge ... of the United States shall disqualify himself in

 any proceeding in which his impartiality might reasonably be questioned."          Because

 counsel for the Defendant is from a firm on the standing recusal list of the undersigned,

· she recuses herself from the above-designated case pursuant to 28 U.S.C. § 455(a).



        SO ORDERED.

        Dated this 6th day of August 2020.

                                                  BY THE COURT:



                                                                es District Judge
